DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 15, 17, 19, 25-28, 30-32 and 39 are pending in this application and subject to the following restriction.
This application is a 371 filing of PCT/GB2018/051070 filed 4/28/2018 which claims priority to foreign application GB 1706451 filed 4/24/2017. 

Election/Restrictions
Applicant’s election of Group I, claims 1-9, 19, 25-28, 30-32 and 39 in the reply filed on 10/17/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 10, 15 and 17 are withdrawn from consideration as being drawn to nonelected inventions, Claims 1-9, 19, 25-28, 30-32 and 39 are examined herein. 

Information Disclosure Statement
Information disclosure statements filed 10/23/2019 and 8/3/2022 have been identified and the documents considered. The corresponding signed and initialed PTO Form 1449 has been mailed with this action. The documents listed as Search Reports and office actions have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  

Drawings
The drawings are objected to because Figure 38 is described in the Brief Description of Drawings as Figure 38 (a).  However, Figure 38 contains an A and B portion.  A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  “one or more cytokine” should be plural for grammatical accuracy. It is also noted that the phrasing through the claims “for” i.e. expressing is an intention which is better stated as simply –that expresses--. 
Claim 2 incorrectly uses the word “alternation” instead of “alteration”.
Claims 19 and 39 are objected to as reciting non-elected claims. It would be proper to insert the objected claims into the elected claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 recite the limitation "a  (the) cytokine" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “one or more cytokine(s)”.  The dependent claims do not indicate to which of the one or more the dependent claims refer. 
The term “non-endogenous” in claims 4 and 5 is a relative term which renders the claim indefinite. The term “non-endogenous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what the sigla peptide is not endogenous. There is a subject and a phagemid and a tumor cell. But, the claims are unclear as to what the signal peptide is not endogenous. Hence, it would be unclear when the claim is infringed. 

112 sixth (6th)
Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: what steps constitute configuration of the signal peptide to increase expression and/or secretion of TNFa. To configure means to arrange parts thereof for a function. In this case, the claim requires that some arrangement of the bacteria be made such that it can colonize the mosquito. The specification does not describe changes necessary to mediate such a step. 
This limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder of indicating a step coupled with functional language “increasing expression and/or secretion” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s)  127-145 and 159 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: insertion of a signal peptide into the cytokine without further modification (¶0488).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 19, 25-28, 30-32 and 39 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of expressing a cytokine in a tumor cell, the method comprising administering directly to the tumor cell a PAAV chimeric virus comprising a M13 filamentous phage coat and a hybrid genome of AAV and M13 wherein 50% of the M13 genome is deleted and comprising an expression cassette comprising a nucleic acid encoding the cytokine wherein the nucleic acid is operable linked to a promtoer, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following: 
1) Nature of invention.  The instant claims are drawn to gene therapy using a recombinant phagemid particle encoding one or more cytokines. The method is intended to treat, prevent or ameliorate cancer. 
2) Scope of the invention.  The scope of the invention is extremely broad in that the claim refers only in general terms to the cancer/cytokines/phagemid combination.        
3) Number of working examples and guidance.  The specification teaches design of a hybrid phagemid/AAV vector called a PAAV. This is a mnodified AAVP vector which is smaller at 6kb and is said to produce a higher yield of vector. The specification spends some detail discussing the genomes both phagemid and AAV used to create the PAAV. It appears the final product comprises a transgene cassette flanked by AAV ITRs “which form a protective hairpin structure allowing the transgene cassette to be stably maintained as a concatemeric episomal (extra-chromosomal) DNA in the mammalian cell nucleus transduced by the phagemid particle. (¶0297)”  The coat appears to be phage coat proteins. 
[0111] Preferably, the recombinant phagemid particle comprises one or more capsid minor coat protein. The recombinant phagemid particle may comprise a pIII capsid minor coat protein that is configured to display a cell-targeting ligand for enabling delivery of the particle to the target tumour cell. Preferably, the recombinant phagemid particle comprises one or more capsid major coat protein. The recombinant phagemid particle may comprise at least one pVIII capsid major coat protein that is configured to display a foreign peptide thereon.

[0440] The inventors have improved known vector platforms by using the phagemid system to produce the next-generation vector known as Phagemid-AAV (PAAV) (FIG. 43). PAAV vector is a chimeric virus—a M13 filamentous phage containing a hybrid genome constructed using DNA sequences from the AAV serotype 2. The gene of interest is regulated by the constitutively active cytomegalovirus, CMV promoter and flanked by full-length inverted terminal repeats (ITRs). The phagemid contains an f1 origin of replication, which is used for single stranded replication and packaging into phage particles; as well as an origin of replication for double stranded replication once it enters the target cell. It can be selected with ampicillin during cloning and production of virus vector.

The phagemid cannot package itself as it lacks structural phage genes as the structural proteins are not encoded except by a helper vector. Example 7 details appendage of an RGD to the particle. In vitro expression from the PAAV is shown (Example 10 and Example 11 of DIPG cells) and demonstrates to applicants that this modified hybrid PAAV is more efficient at gene transfer in vitro. 
[0441] In this hybrid vector model, most of the phage genome is removed which allows for longer DNA sequences to be accommodated, but necessitates the use of helper viruses to provide the capsid and other phage components. RGD-4C peptide motif is first displayed on the pIII coat protein of the M13 bacteriophage to produce a targeted backbone helper virus. The helper virus is then used to transduce TG1 E. coli bacteria containing the engineered phagemid, and selection of the targeted vectors containing phagemid can be conducted using selection pressure with antibiotics. The new model was able to accommodate longer DNA sequences, had higher transduction efficiency and could be produced at higher titre over the original AAVP.
[0442] Without wishing to be bound to any particular theory, further improvements to transduction efficiency can be achieved via two methods. First, by engineering the RGD-4C peptide to display on pVIII instead of pIII coat protein. pVIII, being the major coat protein, is expressed in up to 2700 copies while pIII is only expressed up to 5 copies. A greater number of RGD-4C ligands that are available for targeting and binding integrins are therefore thought to be have higher efficiency at binding and transducing cells.
Furthermore, applicants were able to express TRAIL to induce DIPG cell death. Applicants append an IL-2 signal peptide to increase loco-regional production of TNFin a tumor cell. Expression of TNF was assessed in vitro. 
 	5) Unpredictability of the art. When considering the unpredictable nature of the art, one would conclude that the method as claimed is highly unpredictable. The following issues make the claims unpredictable. First, the claims are drawn to a very large genus of cancers treated with generically recited cytokines. This creates a large group of subjects, treatments and outcomes none of which are tested in the specification. 
III. WORKING EXAMPLES AND A CLAIMED GENUS
For a claimed genus, representative examples together with a statement applicable to the genus as a whole will ordinarily be sufficient if one skilled in the art (in view of level of skill, state of the art and the information in the specification) would expect the claimed genus could be used in that manner without undue experimentation. Proof of enablement will be required for other members of the claimed genus only where adequate reasons are advanced by the examiner to establish that a person skilled in the art could not use the genus as a whole without undue experimentation.
As to what the specification teaches to this end, the specification teaches in vitro analysis of expression using the vectors of the claims. It is noted that such correlation is difficult to assess in a field such as cancer therapy. 
II. CORRELATION: IN VITRO/IN VIVO
The issue of "correlation" is related to the issue of the presence or absence of working examples. "Correlation" as used herein refers to the relationship between in vitro or in vivo animal model assays and a disclosed or a claimed method of use. An in vitro or in vivo animal model example in the specification, in effect, constitutes a "working example" if that example "correlates" with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute "working examples." In this regard, the issue of "correlation" is also dependent on the state of the prior art. In other words, if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate. Even with such evidence, the examiner must weigh the evidence for and against correlation and decide whether one skilled in the art would accept the model as reasonably correlating to the condition. In re Brana, 51 F.3d 1560, 1566, 34 USPQ2d 1436, 1441 (Fed. Cir. 1995) (reversing a USPTO decision based on finding that in vitro data did not support in vivo applications).
Since the initial burden is on the examiner to give reasons for the lack of enablement, the examiner must also give reasons for a conclusion of lack of correlation for an in vitro or in vivo animal model example. However, a rigorous or an invariable exact correlation is not required, as stated in Cross v. Iizuka, 753 F.2d 1040, 1050, 224 USPQ 739, 747 (Fed. Cir. 1985):
[B]ased upon the relevant evidence as a whole, there is a reasonable correlation between the disclosed in vitro utility and an in vivo activity, and therefore a rigorous correlation is not necessary where the disclosure of pharmacological activity is reasonable based upon the probative evidence. (Citations omitted.)

Gene therapy is a long pursued but rarely actualized field. Especially desired but complicated is use of viruses.  At issue is how to deliver the virus to the target. The most used option is direct delivery. There simply is no other way the obstacles i.e. organ barriers, failure to persist, side-effects in other organs, virus neutralizing antibodies, humoral immunity, normal tropism of the vector to other organs and more. The challenge is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the virus from which the vector was derived. The inability to develop an adequate means of overcoming obstacles such as humoral; responses and refractory cells limits the successful means by which the nucleic acid can be administered. The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved. In this case, the particle is broadly stated as being administered. Yet, this known obstacle in viral therapy is not known to be overcome by phage (Sunderland, page . 
There is a lack of knowledge as to the fate of phages in the human body. More research is necessary to address immune response and cellular interactions. Few studies have been completed on the internalization of phages into cancer cells,[50a the stability of phages under various pH conditions,[85] or the complex relationships that phage communities have in humans.[149] This is especially important for phages proposed for use in medical treatments and will be essential to the acceptance of phage-based nanomedicine in humans.

Further exacerbating this is that the claims recite broadly “a recombinant phagemid particle for expressing a transgene” with the only structural component being that the genome lacks 50% of its sequence. The specification only describes a single version of this phagemid which is called PAAV. PAAV vector is a chimeric virus—a M13 filamentous phage containing a hybrid genome constructed using DNA sequences from the AAV serotype 2 (Figure 43). The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure. Structural features that could distinguish the compounds of the claimed genus from others not encompassed by the genus are missing from the disclosure.  No common structural attributes identify the members of the genus. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is needed. Since the disclosure fails to describe common attributes or characteristics that identify members of the genera, and because the genera are highly variant.  
Complicating this is the art of cytokine therapy. The art teaches this is not a predictable art. This too is affected by delivery issues (Rallis, page 3248). 
Localising cytokine administration to the tumour may reduce toxicity and enhance efficacy of cytokine immunotherapy reducing systemic off-target proinflammatory effects and increasing local drug concentrations, respectively.

Also, cytokine therapy has not advanced due to the toxicity associated with them.  To this day, the use is limited to IL-2 and IFN- as set forth by Berraondo page 6, col 2 and even found to this day, Rallis, abstract (below).  
Cancer immunotherapy is an evolving field of research. Cytokines have been conceptualized as an anticancer therapy for longer than most other cancer immunotherapy modalities. Yet, to date, only two cytokines are FDA-approved: IFN-α and IL-2. Despite the initial breakthrough, both agents have been superseded by other, more efficacious agents such as immune checkpoint inhibitors. Several issues persist with cytokine-based cancer therapies; these are broadly categorised into a) high toxicity and b) low efficacy
 Considering TNF(Shen, page 2 and 7, the art teaches that to date this compound is not predictably usable. Much work is necessary. 
Despite the promising potential of the two cytokines, their clinical application is still hindered by severe toxicity after systemic administration.
Their clinical application was limited due to the toxicity and counter-regulatory mechanisms. Such limitations could partially be overcome by fusion of TNF and IFNto peptides or antibodies targeting tumour epithelial, endothelial or stromal cells. An alternative strategy of targeted delivery of TNF by TNF-expressing cancer cells has lately been demonstrated. The safety issues in clinical context await further assessment. The multifunctional properties of TNF and IFN and the newly discovered targeted delivery strategies may well result in a more optimistic clinical applications of these 2 cytokines in cancer treatment in a foreseeable future. 

What this rejection establishes teaches is that cancers are not even potentially treated by cytokines with predictability and use of PAAV type vectors does not overcome the issues. Adding to this is that the claims are also directed to subjects with any cancer that include those for whom the disease must be prevented.  This requires predicting the subjects that would require treatment which would be highly unpredictable. In humans, the claimed diseases are usually established before therapy is offered. The specification does not adequately teach how to effectively predict for whom prevention would be required. One establishes a large genus of target subjects for whom the method is intended, however, establishing whether a person or persons actually requires the treatment is a highly unpredictable art. Screening procedures for indications of those requiring inhibition of the onset of disease are unknown and highly prejudicial leading to conditions in which those who require the treatment cannot be distinguished from those who do not.  The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.  In this case, applicants exacerbate the unpredictability of the art by reciting subjects to be targeted for whom the disease must be prevented.
	Finally, the claims require expression of a transgene. However, the means to do so are missing from the claims. 
6) Amount of Experimentation Required. The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved. In this case, applicants in vitro assessment of delivery and expression has little real-world relevance for treating any tumor with any cytokine. Consequently, the prior art (and post-filing art) when combined with the lack of any disclosed direct experimental test of Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude the claimed sequences could be identified given the lack of details necessary to identify those meeting the necessary functions. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971).
The claims have been evaluated in light of the art at the time of filing and found not to be commensurate in scope with the specification. MPEP 2164.05 teaches, “However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must bear a reasonable correlation to the scope of the claimed invention. The invention recites use of a broad group of sequence.  Given the unpredictability of the art, the poorly developed state of the art with regard to predicting the structural/ functional characteristics of antagonists, the lack of adequate working examples and the lack of guidance provided by applicants, the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention.”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 19, 28, 30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Frisch et al (US 20190062394) in view of Jafari et al (Asian Pacific Journal of Cancer Prevention, Vol 16, 2015 pages 8019-8029).
Fritsch et alt each use of phage vectors for delivery of cancer vaccines which are IL-12 nucleotides (see e.g. ¶0005, 0282 and 0398). The compound is administered intratumorally (¶0258). Hence, the cassette is multi- gene cassettes. 
A vector that could be used is shown by Jafari et al (Figure 1) in which at least 50% of the genome is deleted. 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use the vector of Jafari et al in the  method of Fritsch et al. Such a modification would have resulted in a method encompassed by claim 1, 19 or 39. As noted above: 1) Fritsch teaches use of cytokines to trat cancers as adjuvants in vaccines and 2) Jafari et al teach that vaccines can be created from phage vectors. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved treatment wherein the method is simply substitution of one vector in the place of a related vector. In this case, Fritsch does not describe the vector whereas Jafari does. 

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Frisch et al (US 20190062394) in view of Jafari et al (Asian Pacific Journal of Cancer Prevention, Vol 16, 2015 pages 8019-8029) as applied to Claims 1-3, 19, 28, 30 and 39  above, and further in view of Roeth (US 20130195800) and Towner et al (US 20170008969).
A similar adjuvant is TNF appended to IL-2 signal peptide (see Roeth, ¶0528). This sequence. At least a fragment or variant is encoded by SEQ ID NO:36 and is 37.  
As well, cytokine therapy is recognized for pediatric brain tumors (see Towner and Wren, ¶0068 and 0201). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use components of Roeth and Towner in the methods of Fritsch and Jafari in order to tailor the methods to improved therapy. As noted above: 1) Fritsch teaches use of cytokines to treat cancers as adjuvants in vaccines and 2) Jafari et al teach that vaccines can be created from phage vectors 3) Roeth teaches the improvement of using IL-2 signal sequence in therapy (see ¶0795) and 4) Towner and Wren teach targets of cytokine therapy such as those proposed here. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved treatment wherein the method is improvements known in the artMS2 or M13 . 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633